Citation Nr: 0819095	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2003 to May 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  In a July 2007 letter, the veteran indicated 
that he did not wish to appeal the RO's denial of his claim 
for service connection hearing loss.  Therefore, that issue 
is not before the Board.  38 U.S.C.A. § 7105.  

FINDING OF FACT

The veteran currently suffers from tinnitus that had its 
onset during his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In cases where chronicity of a disorder is not established 
during service or within a presumptive period, if applicable, 
service connection may still be granted upon a showing of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Initially, the Board notes that despite extensive efforts, 
the RO has been unable to obtain the veteran's service 
treatment records.  The Board finds that additional efforts 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board 
has considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

In his June 2005 application for compensation, the veteran 
claimed service connection for tinnitus, contending that his 
exposure to arms fire, mortars, and loud explosions while 
serving in Iraq caused this disability. 

A VA audiologist examined the veteran in September 2005, and 
her notes indicate that the veteran informed her that the 
tinnitus began in June 2005, after he left the service.  
Based on this date of onset and other characteristics, the 
audiologist determined that the veteran's tinnitus was not 
due to military noise exposure.  

In his January 2006 Notice of Disagreement, the veteran 
contends that he experienced ringing in his ears for months 
prior to separation from service and indicated that this 
symptom became constant after leaving the service.  

The veteran has described symptoms consistent with tinnitus 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the audiologist's report concluded 
that the veteran suffers from tinnitus.  Accordingly, the 
Board finds that the first element of a service connection 
claim has been met, that is, that the veteran suffers from 
the claimed disability.  

The Board finds the veteran's testimony that his symptoms 
began during his military service to be credible.  Military 
records show that the veteran served as a military policeman 
in Iraq for over a year, and the Board finds that auditory 
trauma due to frequent exposure to loud noises, including 
military vehicles, explosions, and arms fire, is consistent 
with the nature of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  

While the audiologist's report indicates that the tinnitus 
did not begin until after the veteran had left the service, 
the Board finds the veteran's account of when he began to 
experience symptoms to be more probative since it is a first 
hand account, unfiltered by any other individual.  
Consequently, the Board concludes that the remaining elements 
of a service connection claim have been met, namely, that the 
veteran's injury was caused in service and that there is a 
nexus between that injury and his current disability.  For 
these reasons, service connection for tinnitus is warranted 
and the veteran's claim must be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


